t c memo united_states tax_court thomas j heckman petitioner v commissioner of internal revenue respondent docket no filed date troy renkemeyer for petitioner christina l holland for respondent memorandum opinion dawson judge respondent determined that petitioner is liable for a dollar_figure deficiency in his federal_income_tax for and the following excise_tax under sec_4973 for and and additions to tax thereon under sec_6651 and all section references are to the internal_revenue_code as amended and in effect for the remaining year in issue all rule references are to the tax_court rules_of_practice and procedure year excise_tax dollar_figure big_number big_number big_number addition_to_tax sec_6651 sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the sole issue remaining for decision is whether the six-year period of limitations under sec_6501 applies to the assessment and collection of the deficiency in petitioner’s federal_income_tax for or whether the the parties agree that ownership plan in a petitioner received a dollar_figure distribution from an employee stock b because of the resulting increase in petitioner’s adjusted_gross_income in the otherwise allowable schedule e offset for rental_real_estate_activities of dollar_figure is phased out c petitioner did not receive income from cancellation of indebtedness of dollar_figure in any taxable_year in issue d petitioner had net_earnings_from_self-employment of dollar_figure in which results in additional self-employment_tax of dollar_figure for that year petitioner is also entitled to a deduction of one-half of his recomputed self-employment_tax e petitioner is not liable for excise_tax for or f petitioner is not liable for the additions to tax pursuant to sec_6651 and for and g any other adjustments in the notice_of_deficiency issued on date are computational limitations_period expired because he adequately disclosed on his federal_income_tax return a dollar_figure distribution from his employee_stock_ownership_plan esop background this case was submitted fully stipulated pursuant to rule the stipulated facts are so found and we incorporate by reference the parties’ stipulation of facts and the accompanying exhibits petitioner resided in missouri at the time he filed the petition petitioner owned kc investment management inc kcimi an s_corporation from its incorporation in until on date kcimi established an esop and the esop acquired of kcimi’s stock which was its only asset petitioner participated in the esop beginning in along with one other participant in date kcimi liquidated and transferred all of its assets and liabilities to the esop the parties agree that if the six-year limitations_period for assessing a deficiency applies the amount of petitioner’s income_tax deficiency is dollar_figure in date prairie capital llc prairie capital and smr holdings llc smr were formed upon formation prairie capital and smr each received a undivided_interest in each of the esop’s assets other than a note receivable that was contributed solely to prairie capital and the esop held of the interests in prairie capital and smr once the transfers were complete the esop’s only assets were the two llc membership interests on date the esop then distributed in_kind to its participants’ traditional individual_retirement_accounts iras held at first trust petitioner’s partial interest in prairie capital was distributed to his ira at first trust although the purported value of prairie capital shown on the first trust account was dollar_figure prairie capital’s assets included a dollar_figure note receivable which the parties now agree was worthless consequently petitioner received a dollar_figure distribution from the esop in prairie capital llc timely filed its forms u s return of partnership income for the calendar tax_year ending date and subsequent tax years through the schedule_k-1 partner’s share of income credits deductions etc attached to prairie capital’s partnership return identifies the partner as first trust company of onaga fbo thomas j heckman ira in its capacity as custodian of petitioner’s ira account the form ss-4 application_for employer_identification_number which petitioner filed in to obtain a taxpayer_identification_number for prairie capital identified petitioner as general managing member of prairie the form_5498 ira contribution information for lists petitioner as the owner of the nominee account at first trust co of onaga first trust on approximately date petitioner filed his form_1040 u s individual_income_tax_return on which he reported dollar_figure of gross_income that did not include the dollar_figure esop distribution petitioner did not explicitly reference either the esop distribution to his ira or his ira’s membership interest in prairie capital on his return or in any statement attached thereto the esop did not timely file a form_5500 annual return report of employee_benefit_plan for or respondent first became aware of the esop and the distribution to petitioner during the course of an unrelated examination in date respondent formally opened the esop examination in date at that time the esop filed a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc related to the purported rollover in date petitioner filed inconsistent forms for and for the esop using the forms for the schedule i financial information--small plan of the form_5500 for reported plan assets of zero at the beginning of the year and dollar_figure at the end of the year income of dollar_figure for the year and although multiple telephone discussions between petitioner and respondent occurred in april and date the first in-person meeting between them took place in date no benefits paid for the year the schedule i of the form_5500 for reported income of dollar_figure for the year plan assets of dollar_figure at the beginning of the year and zero at the end of the year and dollar_figure of benefits paid the schedule i of the form_5500 for reported no income for the year plan assets of dollar_figure at the beginning of the year and zero at the end of the year and dollar_figure of benefits paid before date respondent sent the esop an initial notice of the revocation of its status as a qualified_plan on date more than three years but less than six years after petitioner filed his return respondent mailed to petitioner a notice_of_deficiency for and the notice_of_deficiency determined inter alia that petitioner had received a dollar_figure taxable_distribution from the esop in and provided the following explanation the kc investment management inc employee_stock_ownership_plan esop did not meet the requirements under sec_401 for qualified status your distribution from a non- qualified_plan is not eligible for a tax free rollover into your individual_retirement_account the amount of the distribution is taxable in the year received in the alternative it is determined that the transfer whether direct or indirect in from the esop’s trust to the ira of thomas j heckman in the amount of dollar_figure is includible in the income of thomas j heckman under sec_61 furthermore such a transfer is neither an eligible_rollover_distribution from a qualified_plan under sec_402 nor a direct trustee-to-trustee transfer under sec_402 on date petitioner timely petitioned this court asserting inter alia that the statute_of_limitations barred assessment of his tax_liability on date respondent issued the final revocation letter determining that the esop was not qualified under sec_401 effective for the plan_year ending date and for all subsequent plan years respondent determined that the esop was not qualified on the grounds that it did not satisfy the requirement of sec_401 and sec_415 it did not follow its plan document or maintain records showing how the esop was administered including allocation records for the plan participants and it did not perform an independent appraisal of its stock as required by sec_401 more specifically with respect to the first ground the letter of revocation states the esop’s trust held the stock of kc investment management inc employer the esop has failed to provide the details of the acquisition of employer stock of any employer_contribution or of any allocation of any employer_contribution the esop did not maintain allocation records for the plan participants issue any notices or consents to the plan participants or timely issue forms 1099-r to the plan participants to report the distributions in addition respondent retroactively revoked kcimi’s s-corporation election the employer did provide a schedule_k-1 it filed with its form_1120s income_tax returns for tax_year sec_2001 and sec_2002 these documents indicated that the employer contributed the shares to the esop during moreover the schedule_k-1 prorated share of income days of showed that as of the acquisition_date of the stock the s-corporation’s assets were valued at dollar_figure furthermore the documents associated with the distribution of all the trust assets after the employer discontinues operation in are predicated on contribution of employer stock to the esop in valued at dollar_figure the service therefore concludes that assets worth at least dollar_figure were contributed to the esop in the esop plan document sec_3_4 provided that the date of allocation is the end of the esop’s plan_year sec_2 a provided that all who were employees on date were participants in the esop moreover sec_409 and sec_3_4 of the esop plan document both required allocation of the acquired employer stock as of the december of the esop’ sec_2001 plan_year the employer failed to provide records of stock allocation or participant accounts for nonetheless the employer had only two employees on date each earned dollar_figure during plan_year as a result it must be concluded that on date each participant received an allocation equal to of the amount contributed if a total of at least dollar_figure was contributed then each allocation was at least dollar_figure for the applicable sec_415 limitation in was the lesser_of of compensation or dollar_figure the employer and the esop’s delinquent forms show that each of the two participants earned dollar_figure of compensation in applying sec_415’s limits the maximum allocation that could have accrued to each participant’s account was dollar_figure therefore given the allocations that the service has concluded occurred in by operation of the esop’s plan document and the law each of the two participants received excess annual_additions equal to dollar_figure for based on the esop plan document sec_3 these excess annual_additions were to be placed in a suspense_account and allocated in subsequent periods notwithstanding this written requirement the employer failed to provide any records showing the establishment of a suspense_account that would have held excess_contributions further the reason for the excess did not meet the provisions of sec_1 b therefore the law did not authorize the creation of such a suspense_account the service concludes based on the evidence provided that the contributions were left to benefit each of the two participants equally that i sec_50 per participant and were later distributed to a traditional individual_retirement_account ira for the benefit of each participant in based on these facts the service concludes that contributions in excess of the sec_415 limit for remained in the trust and that therefore the annual_additions in plan_year made on behalf of each of the two participants exceeded the limits imposed by sec_415 holden v commissioner tcmemo_2011_2 the esop thus failed to meet the requirements of sec_401 for and all subsequent plan years petitioner did not file a petition in this court appealing the revocation letter consequently respondent’s retroactive disqualification of the esop is final as a result of the retroactive revocation of the esop’s status as a qualified_plan the parties agree that the transfer of the membership interest in prairie capital to petitioner’s ira account was ineligible as a rollover_distribution accordingly to the extent the statute_of_limitations does not otherwise preclude respondent from assessing tax on the distribution the parties further agree that petitioner received a dollar_figure distribution from the esop in that is includible in his income for that year and that exceed sec_25 of the amount of gross_income stated on his tax_return discussion the issue before us is whether the six-year period of limitations under sec_6501 applies to the assessment and collection of the deficiency in petitioner’s federal_income_tax pursuant to sec_6501 the amount of any_tax imposed shall be assessed within three years after the return was filed sec_6501 extends the three-year period of limitations to six years where the taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return in computing the amount of gross_income omitted any amounts disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item are not taken into account sec_6501 the bar of the statute_of_limitations is an affirmative defense and the party raising this defense must specifically plead it and prove it rule sec_39 sec_142 mecum v commissioner 101_tc_374 aff’d without published in the amendment to sec_6501 enacted by the hiring incentives to restore employment act pub_l_no sec_513 sec_124 stat pincite this provision was moved to sec_6501 opinion 40_f3d_385 5th cir if the taxpayer establishes a prima facie case that the three-year period of limitations precludes the commissioner from assessing a tax_deficiency the burden of going forward then shifts to the commissioner to introduce evidence that the assessment is not barred by the statute_of_limitations if the commissioner makes such a showing the burden of going forward with the evidence shifts back to the taxpayer mecum v commissioner t c pincite although respondent issued the notice_of_deficiency more than three years after petitioner filed his return for the parties agree that petitioner omitted more than of the amount of gross_income on his return dollar_figure dollar_figure therefore the burden of going forward under sec_6501 shifts to petitioner who must establish that he gave a statement adequate to apprise the commissioner of the nature and amount of the item omitted see 64_tc_460 hines v commissioner tcmemo_1989_17 aff’d without published opinion 893_f2d_1330 3d cir whether petitioner gave adequate notice is a question of fact see 90_tc_702 univ country club inc v commissioner t c pincite the adequacy of a disclosure is judged by a reasonable person standard univ country club inc v commissioner t c pincite the supreme court stated in 357_us_28 that the purpose of the six-year limitations_period is to give the commissioner additional time to make an assessment because he is at a special disadvantage in detecting errors because of a taxpayer’s omission to report some taxable_income on his return see 560_f3d_1133 9th cir aff’g tcmemo_2006_55 in determining whether adequate_disclosure has been made under sec_6501 we examine whether the return offered a clue regarding the existence nature and amount of omitted income quick trust v commissioner 54_tc_1336 aff’d 444_f2d_90 8th cir for a disclosure to be adequate it must be sufficiently detailed to alert the commissioner and his agents as to the nature of the transaction so that the decision as to whether to select the return for audit may be a reasonably informed one 88_tc_1020 sec_6501 requires that any disclosure of gross_income be made in the return or in a statement attached to the return petitioner’s return does not make any reference to interest in or a distribution or income from the esop his first trust ira prairie capital and it does not disclose in any manner a distribution or income from or attributable to the esop his ira or prairie capital nor is there an attachment to the return that does so therefore petitioner’s individual return offers no clue as to the existence nature or amount of the omitted income petitioner takes the position that the statements made on prairie capital’s partnership return and other filings should be taken as an ‘adjunct’ to petitioner’s form_1040 thus providing a clue to the existence of his omission from gross_income petitioner relies on the following documents as evidence of his adequate_disclosure the schedule_k-1 attached to prairie capital’s partnership return that identifies the partner as first trust company of onaga fbo thomas j heckman ira the form ss-4 which he filed in to obtain a taxpayer_identification_number for prairie capital identifying petitioner as general managing member of prairie and the form_5498 which lists petitioner as the owner of the nominee account at first trust to the contrary no statement on any of those documents offers any clue as to the existence nature or amount of the omitted income at best they reveal only that petitioner and or his ira are members of prairie capital petitioner principally cites the court_of_appeals for the eighth circuit’s opinion in 398_f2d_132 8th cir for the proposition that this court may consider information other than that on a taxpayer’s return to establish sufficient disclosure we have considered this argument but conclude that petitioner’s reliance on benderoff is misplaced because the facts in this case are readily distinguishable in benderoff the taxpayers’ individual return specifically referred to their income derived from a subchapter_s_corporation clearly stating the name of the corporation and the amount of their share of the corporation’s undistributed corporate income therefore the court_of_appeals looked beyond the taxpayer’s individual return here in contrast petitioner stipulated that he did not disclose his participation in the esop or its distribution to his ira on his return or in any statement attached thereto consequently we reject his assertion that we may look beyond his individual return because we do not believe that the return offered the necessary clue required to disclose the omitted income our holding is consistent with other cases where the taxpayer’s return did not contain some reference to a separate document from which the omission_of_income could be ascertained see eg 417_f2d_991 5th cir taxpayer did not make an adequate_disclosure where his tax_return referred neither to the subchapter_s_corporation nor to the distribution he received gouveia v commissioner tcmemo_2004_256 holding that the six-year period of limitations applied because the taxpayers omitted from gross_income an amount of trust income properly includible on their return in excess of of the gross_income they reported and the commissioner was not apprised of the nature and amount of the omitted income connell bus co v commissioner tcmemo_2004_131 the trust returns were not considered when determining the amount of gross_income omitted under sec_6501 because the taxpayer’s returns made no reference to the trust or the trust’s returns petitioner also contends that by communicating with respondent in regarding the audit he adequately disclosed the omitted income and that respondent unnecessarily delayed the process by failing to take prompt action even if petitioner provided such oral notice the notification given three years after a return is filed is not a disclosure in the return or in a statement attached to the see also benson v commissioner tcmemo_2006_55 commissioner need only consider the taxpayer’s return and original returns of the listed passthroughs commissioner need not consider the c_corporation returns aff’d 560_f3d_1133 9th cir edelson v commissioner tcmemo_1993_511 wl at t he fact that information may have been furnished to respondent in connection with other returns is not enough to comply with these explicit requirements return as required by sec_6501 moreover any delay by the commissioner after receiving such late oral notice of an omission of gross_income does not invalidate a notice_of_deficiency sent before the expiration of the six-year period when it otherwise applies finally petitioner cites revrul_55_415 1955_1_cb_412 to support his argument that disclosure on a partnership return is sufficient for the adequate_disclosure exception under sec_6501 we think petitioner’s reliance on revrul_55_415 supra is misplaced the revenue_ruling held that for purposes of sec_275 of the internal_revenue_code_of_1939 the predecessor of sec_6501 a proportionate share of gross partnership income is imputed to an individual partner in determining his reportable gross_income for purposes of determining whether there was an omission of of gross_income but in this case no return filed by the esop or any other entity indicates in any way the dollar_figure distribution from the esop to the participants’ ira the only return that gives a clue ie guiding information that the esop made a distribution to petitioner in is the schedule i of the form_5500 the esop filed for reporting plan assets of dollar_figure at the beginning of the year and zero at the end of the year and dollar_figure of benefits paid since that return was not filed until it cannot be deemed a disclosure on petitioner’s return which was filed in in sum petitioner has not met his burden to establish that he adequately disclosed to the secretary or_his_delegate respondent the nature and amount of his omitted income he disclosed the esop distribution neither on his income_tax return nor in any attached statement he simply failed to provide a clue as to the omitted income giving no indication that relevant information may have been contained elsewhere thus we will not look beyond petitioner’s return to determine whether his omitted income was adequately disclosed accordingly we conclude on this record that petitioner failed to apprise respondent of the nature and amount of the omitted income therefore we hold that respondent is entitled to the six-year period of limitations pursuant to sec_6501 and the determination with respect to petitioner’s tax_year was timely in reaching our holding we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing and the parties’ agreements regarding all other issues an appropriate decision will be entered
